Title: To George Washington from Robert Morris, 9 May 1778
From: Morris, Robert
To: Washington, George


                    
                        Dear Sir
                        Manheim in Pensylva May 9th 1778
                    
                    I was honoured with yours of the 27th Ulto which needs no reply, I also rec’d your answer to what I had wrote respecting Colo. Armand & did not think it necessary to trouble you further on that Subject.
                    In a letter from my Friend Isaac Governeur Esqr. dated Curracoa 11th Feby 1778, which reached me a few days since, is the following paragraph “there is also a small Box Containing one dozn Bottles of Constantia Wine, its made at the Cape of Good Hope is an excellent Stomatick & very refreshing when fatigued its directed to his Excelly Genl Washington & begs his acceptance hopeing he will pardon the Freedom.”
                    I believe this Box has been landed in North Carolina under the care of Jos. Hewes Esqr. and I will desire him to send it forward by the first safe Conveyance—when I congratulated your Excelly on the great good News lately received from France, you will not expect me to express my Feelings, was I in your Company my Countenance might shew, but my pen cannot express them. Most sincerely do I give you joy, Our Independance is undoubtedly Secured, our Country must be Free & to compleat this Work I most ardently pray, that Victory may be your Handmaid the ensuing Campaign. With the most perfect esteem I remain Your Excellys Obedient hble servt
                    
                        Robt Morris
                    
                